Case 9:19-cv-81160-RS Document 656 Entered on FLSD Docket 08/18/2020 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO: 9:19-cv-81160-RS

      APPLE INC.,

              Plaintiff,
      v.

      CORELLIUM, LLC,

             Defendant.

      __________________________________/

           CORELLIUM’S CORRECTED 1 SEVENTH MOTION IN LIMINE TO EXCLUDE
                ARGUMENT, TESTIMONY, OR EVIDENCE RELATED TO THE
                          PARTIES’ SETTLEMENT EFFORTS

             Defendant, Corellium, LLC (“Corellium”), by and through the undersigned counsel, moves

  this Court for entry of an Order in limine against Plaintiff, APPLE INC. (“Apple”), and in support

  states as follows:




  1
    Corrected only as to Local Rule 7.1(a)(3) Certification to accurately reflect Apple’s position
  regarding the relief sought in this motion.
Case 9:19-cv-81160-RS Document 656 Entered on FLSD Docket 08/18/2020 Page 2 of 5
                                                                                                              CASE NO.: 9:19-CV-81160-RS


          Corellium moves in limine for the entry of an Order prohibiting the parties from offering
  any argument, testimony, or evidence related to the settlement discussions, proposed agreements,
  offers, and other efforts including those of outside non-parties who assisted the parties in
  attempting to settle this instant lawsuit.
          The Parties should be precluded from presenting evidence related to settlement efforts that
  occurred in this lawsuit, including the involvement of non-parties who assisted in attempting to
  settle this action. 2 First, any and all evidence of the parties attempts to reach settlement should be
  excluded under Rule 408. 3 Rule 408 exists to encourage the parties to settle; this understanding
  should extend to the related actions of non-parties. 4 Second, to the extent that Rule 408 does not
  exclude settlement efforts of the parties and any non-parties involved in such efforts, such evidence
  should be excluded as irrelevant and unduly prejudicial. The additional efforts of outside non-
  parties are irrelevant because they have no bearing on any issue or fact being litigated. 5 Further,
  introducing the efforts of third-party actors would be unfairly prejudicial to Corellium since jurors
  could naturally give weight to the settlement efforts of any party or non-party on behalf of a
  particular party and there is the risk that the jury may mischaracterize these efforts. The prejudice
  substantially outweighs any probative value. 6 Therefore, any evidence relating to the settlement
  efforts of both the parties and non-party individuals should be excluded.



  2
     Apple has already referenced a call made by Florida Governor Ron DeSantis in its Reply in
  Support of Apple’s Motion to Compel Corellium to Produce Documents and to Allow a
  Continuance of the Deposition of Chris Wade, p. 3, ¶ 5 [D.E. 374].
  3
    “Rule 408 bars the introduction of evidence of a compromise and offers to comprise when offered
  to prove liability for, invalidity of, or amount of a claim that was in dispute. For Rule 408 to apply,
  there must be an actual dispute between or at a minimum a difference of opinion between the
  parties, as to the validity of the claim.” Taxinet, Corp. v. Leon, No. 16-24266-CIV, 2020 WL
  4501735, at *1 (S.D. Fla. May 4, 2020) (discussing FRE 408).
  4
    See Murchison v. Grand Cypress Hotel Corp., 13 F.3d 1483, 1487 (11th Cir. 1994) (“We favor
  and encourage settlements in order to conserve judicial resources”).
  5
    Relevant evidence is “evidence having any tendency to make the existence of any fact that is of
  consequence to the determination of the action more probable or less probable than it would be
  without the evidence.” Fed. R. Evid. 401. Irrelevant evidence is inadmissible. Fed. R. Evid. 402.
  6
    Furthermore, relevant evidence may be excluded if its probative value is substantially outweighed
  by a danger of unfair prejudice. Fed. R. Evid. 403; see also, United States v. O'Sullivan, 361 F.
  App’x 993, 998 (11th Cir. 2010). Unfair prejudice occurs when the evidence has the capacity of
  luring the fact finder into reaching a decision on a ground different from the proof specific to the
  claim asserted. See, e.g., Walker v. NationsBank, N.A., 53 F.3d 1548, 1554-55 (11th Cir. 1995).
                                                                            2
                                                    COLE, SCOTT & KISSANE, P.A.
                 ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 656 Entered on FLSD Docket 08/18/2020 Page 3 of 5
                                                                                                              CASE NO.: 9:19-CV-81160-RS


                                   LOCAL RULE 7.1(A)(3) CERTIFICATION

         Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for

  Defendant conferred via telephone with counsel for Plaintiff on August 13, 2020, regarding the

  relief sought herein. Plaintiff opposes the relief requested herein.

  Dated: August 18, 2020                                          Respectfully submitted,


                                                                  COLE, SCOTT & KISSANE, P.A.
                                                                  Counsel for Defendant CORELLIUM, LLC
                                                                  Esperante Building
                                                                  222 Lakeview Avenue, Suite 120
                                                                  West Palm Beach, Florida 33401
                                                                  Telephone (561) 612-3459
                                                                  Facsimile (561) 683-8977
                                                                  Primary e-mail: justin.levine@csklegal.com
                                                                  Secondary e-mail: lizza.constantine@csklegal.com

                                                       By: /s/ Lizza Constantine
                                                           JONATHAN VINE
                                                           Florida Bar. No.: 10966
                                                           JUSTIN B. LEVINE
                                                           Florida Bar No.: 106463
                                                           LIZZA C. CONSTANTINE
                                                           Florida Bar No.: 1002945

                                                                      and

                                                                HECHT PARTNERS LLP
                                                                Counsel for Defendant
                                                                125 Park Ave, 25th Floor
                                                                New York, NY 10017
                                                                Tel: (212) 851-6821
                                                                David L. Hecht pro hac vice
                                                                Email: dhecht@hechtpartners.com
                                                                Maxim Price pro hac vice
                                                                Email: mprice@hechtpartners.com




                                                                            3
                                                    COLE, SCOTT & KISSANE, P.A.
                 ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 656 Entered on FLSD Docket 08/18/2020 Page 4 of 5
                                                                                                             CASE NO.: 9:19-CV-81160-RS


                                              CERTIFICATE OF SERVICE
         IT IS HEREBY CERTIFIED that on August 18, 2020, the foregoing document was filed

  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

  document is being served on all counsel of record identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  by some other authorized manner, or a combination thereof, so as to comply with the requirements

  of Local Rule 5.4 and other applicable rules and procedures.

                                                                                               /s/ Lizza C. Constantine
                                                                                               Lizza C. Constantine



                                                            SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com
  rdiaz@lashgoldberg.com
  Emily L. Pincow
  epincow@lashgoldberg.com
  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
  Miami, FL 33131

  Sarang Vijay Damle (pro hac vice)
  sy.damle@lw.com
  Elana Nightingale Dawson (pro hac vice)
  elana.nightingaledawson@lw.com
  LATHAM & WATKINS LLP
  555 Eleventh Street NW, Suite 1000
  Washington, DC 20004

  Andrew M. Gass (pro hac vice)
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111

  Jessica Stebbins Bina (pro hac vice)
                                                                           4
                                                   COLE, SCOTT & KISSANE, P.A.
                ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 656 Entered on FLSD Docket 08/18/2020 Page 5 of 5
                                                                                                              CASE NO.: 9:19-CV-81160-RS


  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067

  Attorneys for Plaintiff,
  Apple Inc.




                                                                            5
                                                    COLE, SCOTT & KISSANE, P.A.
                 ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
